DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. 	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
The combinations of two or more CpG loci recited in claim 1. For example, a first species is the combination of cg02066936 and cg16929393; a second species is cg02066936 and cg05715751; a third species is the combination of cg16929393 and cg05715751; a fourth species is the combination of cg02066936, cg16929393 and cg05715751, etc.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Claims 1-15 encompass the above species; none of the claims are generic.



The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited CpG loci differ from one another with respect to their nucleotide sequence. While the loci include a cytosine and a guanine, the location / meaning of the loci can only be understood in the context of the flanking nucleotide sequences. Herein, each CpG loci occurs at a different location in the genome and is flanked by a distinct nucleotide sequence. The CpG loci thereby have a different chemical structure. Thus, the claimed CpG loci do not have both a "common property or activity" and a common structure essential to that property or activity as would be required to show that the inventions are "of a similar nature." Accordingly, there is no special technical feature linking the claimed inventions. Further, the technical feature of methods comprising obtaining a genomic DNA sample of skin cells, wherein the skin cells include epidermal skin cells and observing cytosine methylation of at least two CpG loci was known in the prior art. For example, Vandiver et al (Genome Biology. 2015. 16:80, p. 1-15) discloses methods of obtaining a layer of epidermis from the skin of a subject and assaying for cytosine methylation at multiple CpG loci using the Infinium HumanMethylation450 BeadChip array, wherein the samples included both sun-exposed and sun-protected epidermal tissue samples (p. 5, col. 2 and p. 11-12).
Note that Applicant is required to elect one specific combination of CpG loci selected from the CpG loci recited in claim 1. For example, Applicant may elect a combination of 2 specific CpG loci Or Applicant may elect a combination of 3 specific CpG loci Or Applicant may elect a combination of 4 specific loci, Or Applicant may elect a combination of all of the recited loci, etc. Claims that do not 
3. Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.4. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found .
5. Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.